At the outset I would
like to congratulate Mr. Didier Opertti on his unanimous
election to the presidency of the fifty-third session of the
General Assembly. His election is a well-deserved tribute
to his own admirable diplomatic skills and also a vote of
confidence in his country, Uruguay. My delegation
intends to cooperate fully with him as he guides the work
of this Assembly.
I would like to take this opportunity to express our
sincere appreciation to his predecessor, our friend
Hennadiy Udovenko, of the Republic of Ukraine, for the
able and exemplary manner in which he presided over the
work of the fifty-second session.
In the same vein, we would like to pay tribute to the
Secretary-General, Mr. Kofi Annan, whose style of work
and vigorous response to the various crises that have
beset the international community we deeply appreciate.
We want to reiterate our confidence in his work and
continued support for his leadership.
Following the United Nations fiftieth anniversary
celebrations, we, the Member States, reaffirmed our
commitment to the purposes and principles of the
Organization as enshrined in the Charter and further took
on the responsibility of charting an institutional
9


framework and operational parameters that would enhance
the Organizationâs relevance and effectiveness in the
twenty-first century. The reform proposals made by the
Secretary-General in 1997 attempted to articulate a vision
of the future for a United Nations Organization that is more
focused and coherent and one that better reflects the new
geopolitical realities of the post-cold-war era.
We are encouraged that the first phase of the reform
of the United Nations system was launched when the
Secretary-General began to implement those measures that
fall within his sphere of competence as chief administrative
officer of our Organization. My Government has taken full
cognizance of those measures, as well as of proposals for
reform, and is carefully considering them in detail.
The proposal to convene a Millennium Assembly to
articulate a vision for the United Nations in the new century
has our full support. All Member States must actively
participate in the preparations for and holding of the
Millennium Assembly in order to come up with a
consensus document to guide the Organization into the next
century. However, we believe that the proposed sunset
provisions, which are to effect cut-off mechanisms for some
issues on the United Nations agenda, need to be carefully
considered. My Government will lend its support to any
development dividend that channels savings generated by
administrative efficiency into a Development Account,
especially if it benefits developing countries. We must
continue to search for a general agreement on the proper
and efficient utilization of the Development Account.
When the reform process was first initiated, my
Government alluded to the need for us, the Member States,
to formulate a mechanism to deal with the financial crisis,
which, much to our chagrin, continues to worsen. I reiterate
once again that it is we, the Member States, who have to
pay our dues promptly, in full and unconditionally or risk
being an ineffective Organization that is incapable of
meeting the challenges of the twenty-first century.
Still on the process of reform, my Government is
disappointed by the excruciatingly slow progress being
made in the Open-ended Working Group on the Question
of Equitable Representation on and Increase in the
Membership of the Security Council and Other Matters
Related to the Security Council. The key issue of the
expansion still preoccupies the Working Group and a
solution continues to elude that Group. Africa, for its part,
remains steadfast in its just demand for two permanent
seats â€” to be shared on a rotational basis â€” as well as for
three non-permanent seats. The system of rotation is an
innovation that Africa is proposing in the name of
democracy and sovereign equality of Member States. It
may not suit other regions, and we have stated that we
are preparing it for the Africa region alone. I take this
opportunity once more to urge our friends outside the
Africa region to support our just demand, as it is intended
to enhance the representative nature and authority of the
Security Council.
It has also become apparent that the impasse in the
deliberations of the Working Group is a result of the
nonacceptance by a handful of powerful countries of the
sacrosanct principles of equitable representation,
democracy and transparency. We hold that the
democratization of the United Nations system is integral
to its continued legitimacy and efficacy. Conversely, the
increasing inefficiencies and lack of efficacy that we
witness today on the part of the Security Council are in
large measure the consequence of its lack of moral
authority, itself the result of the unrepresentative and
undemocratic nature of the Council as it is presently
constituted.
In the name of human rights, pressure has been
brought to bear especially on developing countries to
democratize their national political systems and to become
more transparent, and most of them have done so. We
therefore insist that the same processes of democratization
and transparency should characterize international
relations, particularly the reform of the United Nations
system.
Let me recall that the Movement of Non-Aligned
Countries has on several occasions spoken against the
anachronistic and undemocratic nature of the power of the
veto. The Movement has proposed the restriction of the
scope of the veto to matters pertaining to Chapter VII of
the Charter, with a view to its eventual abolition. But
while the veto exists we insist that all new permanent
members should, in accordance with the principle of
sovereign equality of Member States, equally wield the
power of the veto.
Africa has witnessed a dramatic broadening of
relative peace and stability with the return of democracy
to Liberia and Sierra Leone. The return of the legitimate
Government of Sierra Leone is of particular significance
to the African continent, as it came about as a result of
resolute action by the Economic Community of West
African States to reverse the military coup in that country.
This was in conformity with an Organization of African
Unity (OAU) watershed resolution taken at the Harare
10


summit in 1997 in response to the coup in Sierra Leone to
the effect that henceforth Africa will not accept the change
of a legitimate Government on the continent by military
means.
Another example of the positive political developments
in Africa has been the various steps taken by the present
Government of Nigeria to return that key country to
democratic governance. It is only fair that those who have
been critical of events in that country in the past should
now openly welcome the recent positive developments.
But the situation in Africa has not been without its
disappointments. The deteriorating situation in Angola
deserves our urgent attention. The achievement of peace
and stability in that country continues to be obstructed by
UNITAâs constant and deliberate non-compliance with the
implementation of the Lusaka Protocol or with relevant
resolutions of the United Nations Security Council. We
urge the UNITA leadership to heed to the voice of reason
and give peace a chance in Angola. We equally urge those
members of the international community who have
influence on the UNITA leader to persuade him. In the
meantime, we ask the international community to join
Angola and the countries of the Southern African
Development Community (SADC) in their decision to work
with those positive elements in UNITA who have
committed themselves to continue with the peace process in
Angola.
Sovereignty, territorial integrity and independence of
States are age-old principles of international law, and
respect for them is the bedrock of inter-State relations.
These fundamental principles are at the core of the United
Nations Charter, to which we all subscribe. They are held
equally sacrosanct in the Non-Aligned Movement, the OAU
and many other international organizations. Therefore any
violation of these principles cannot and must not be taken
lightly, as it poses a serious threat to international peace
and security.
Sadly, in our subregion, the Democratic Republic of
the Congo has recently fallen victim to such flagrant
violations of international law. In August this year, the
Democratic Republic of the Congo found itself under siege
by rebels supported by foreign troops. Realizing that the
fall of Kinshasa was imminent, the legitimate Government
of the Democratic Republic of the Congo, in accordance
with Article 51 of the United Nations Charter, appealed for
assistance from Southern African Development Community
(SADC) member States to enable it to defend its
sovereignty and territorial integrity.
The presence in the Democratic Republic of the
Congo of allied forces from the SADC States of Angola,
Namibia and Zimbabwe is a response to this call and has
the objective of upholding the fundamental provisions of
the Charters of the United Nations and of the
Organization of African Unity (OAU) on the inviolability
of the sovereignty, territorial integrity and independence
of member States. It is also in line with the OAU
resolution approved at the Harare summit of 1997
condemning the change of legitimate Governments by
military means, as well as in compliance with a 1995
resolution of the SADC Inter-State Defence and Security
Committee in which SADC member States agreed to take
collective action in cases of attempted coups to remove
legitimate Governments by military means in the
subregion. It is in conformity with that very decision
taken by SADC that, as I speak, troops from the Republic
of South Africa and the Republic of Botswana, two
SADC countries, are involved in upholding the authority
of the legal Government of Lesotho against army
mutineers.
My country remains committed to the search for a
negotiated settlement to the crisis in the Democratic
Republic of the Congo in accordance with the relevant
provisions of the Charters of the United Nations, the
OAU and of SADC. It will be recalled that since the
outbreak of the conflict, Zimbabwe has hosted two
summits with a view to finding durable peace and
stability in the Great Lakes region. The second Victoria
Falls summit, held from 7 to 8 September 1998, called
for a ceasefire in the conflict in the Democratic Republic
of the Congo. Zimbabwe remains committed to this
process. We appeal to the international community to
support Africaâs various initiatives aimed at establishing
durable peace in the Great Lakes region.
My country is concerned about the situation in the
Horn of Africa, where fraternal forces of the Federal
Democratic Republic of Ethiopia and Eritrea are facing
each other, ready to go to war. We appeal to these
brotherly countries to continue cooperating with the OAU
in the search for a peaceful resolution to the border
conflict. In Western Sahara, we urge the parties to
complete the Houston accords peace process by holding
the proposed referendum.
We condemn the recent killings of innocent people
in the bombings of the American embassies in Nairobi
and Dar-es-Salaam. We are disappointed by the stalemate
in the Middle East peace process. We urge the
Government of Israel to show flexibility in carrying
11


forward the peace process. The killing of Iranian diplomats
in Afghanistan is regrettable and unacceptable in inter-State
relations. We urge the parties to the Lockerbie affair to
seize the present opportunity to resolve this sad, long-
standing issue. We ask for good faith on all sides in order
to carry the process forward.
The African continent continues to face a multitude of
problems as it settles into the new world order. African
countries are implementing painful political, social and
economic adjustments to existing structures in order to
respond to the twin processes of liberalization and
globalization. We have embarked on structural adjustment
programmes, often at the behest of the Bretton Woods
institutions. These programmes have had a severely adverse
impact on the social welfare of the African countries. The
curtailment of expenditure on social programmes,
particularly health and educational facilities, in the absence
of the requisite safety nets, has worsened the living
conditions of the majority of the African peoples and in
some cases this has heightened instability and insecurity in
our countries.
For many developing countries, the issue of resource
flows cannot be dissociated from that of the external debt
problem. Figures continue to indicate that the overall debt
of developing countries is still on the increase. We believe
that new, comprehensive and coordinated approaches to the
debt and debt-servicing problem have to be adopted,
including outright forgiveness.
The critical economic situation in Africa, the least
developed and most marginalized of all regions, has to be
addressed if global economic growth and interdependence
are to have any meaning at all. Apart from the excruciating
and debilitating debt, there is need for an increased flow of
resources in the form of both official development
assistance and foreign direct investment.
I wish to conclude my remarks on economic matters
by mentioning an issue that is of vital importance to the
question of sustainable development: the World Solar
Programme 1996-2005, which was adopted by the World
Solar Commission. The promotion and popularization of
solar energy technologies can be a major contribution to
solving the worldâs energy crisis and ensuring the
availability of a clean and inexhaustible source of energy
for sustainable development. I urge all Member States to
support the draft resolution on the World Solar Programme,
which will be presented at this session.
In the field of disarmament, the much vaunted peace
dividend did not materialize at the end of the cold war.
On the contrary, it appears that an arms race is still with
us, and it is my Governmentâs strong conviction that the
international community must continue to work
purposefully for nuclear disarmament, as well as for the
total removal from the face of our planet of other
weapons of mass destruction and for stricter control over
the production, sale and movement of small arms. My
delegation was deeply disappointed that the United
Nations Disarmament Commission this year concluded its
substantive session without reaching an agreement on the
need for, or the agenda of, the fourth special session of
the General Assembly devoted to disarmament. We owe
it to posterity to lay the foundations of a third millennium
free from nuclear weapons and other weapons of mass
destruction.
My Government welcomes the International
Convention for the Suppression of Terrorist Bombings,
adopted at the fifty-second session of the General
Assembly, and the recently adopted Statute of the
proposed International Criminal Court. The international
community has long witnessed how ill-equipped Member
States of the United Nations have been in dealing with
international terrorism, and for us in Africa the recent
terrorist bombings of the United States embassies in
Nairobi and Dar-es-Salaam, which together claimed about
260 lives, brought home to us the vulnerability of
developing countries to the sophistication of modern
terrorism.
The Statute of the International Criminal Court has
forged the missing link in the international legal order and
is a genuine step forward in the field of human rights
law. It has created new inter-State relationships and
complementarity between national and international law.
As we come to the close of the Decade of International
Law, in 1999, we hope that the United Nations, especially
the Security Council, will also take decisions that will
result in the advancement of the primacy of the rule of
law in international relations in the next century.
In conclusion, my delegation wishes to make a brief
comment on the contemporary realities of the
international situation. Our balance sheet leaves much to
be desired. On the credit side, we have seen a modest
measure of success. We have witnessed a return to
democracy and peace in some countries where once there
was military despotism and armed conflict. We have
successfully paved the way for the establishment of the
International Criminal Court and forged new partnerships
12


between our regional organizations and the United Nations.
Yet we still have a daunting debit side. Conflicts still rage
in many parts of the world. Poverty, inequality and
underdevelopment still remain the order of the day for 90
per cent of the worldâs population. The AIDS pandemic
threatens to reverse the socio-economic gains made in most
of our countries over the years. The ongoing financial crisis
which engulfed South-East Asia and now threatens the
entire world reminds us that current efforts at a new
architecture both for controlling the free flow of money and
ushering in a new discipline in the financial institutions
should be brought about without delay. We have to
confront and reduce world poverty with determination at a
time when some within the Organization itself are still
resisting the democratic changes that are necessary for
enhancing the image and authority of the Organization and
making it effective in addressing these problems. Zimbabwe
believes that the time for change is here and now and that
Member States have a moral obligation to muster the
political will to make those changes.
Let the fifty-third session of the General Assembly be
one of qualitative and meaningful change for the people of
the world.













